DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 2 is cancelled. Claims 1 and 3-12 are pending. 
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
US 7564082 B2
Forbes et al. hereinafter Forbes
US 20150253281 A1
SAITO et al. hereinafter SAITO
US 20130260983 A1
OMORI et al. hereinafter OMORI


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO in view of OMORI and Forbes.
With respect to claim 1, SAITO discloses a gas sensor element (sensor element 100) including a plurality of solid electrolyte layers stacked one over another ( layers 1-6), said gas sensor element (100)comprising: 
an electrochemical cell (Vref) including a pair of electrodes (22-23, 42) and a portion of said 5plurality of solid electrolyte layers (3-6) existing between said pair of electrodes (22 and 42); 
a heater part (heater portion 70) capable of heating said gas sensor element (100); and 
a gettering layer including an interlayer gettering layer (interlaminar bonding layers 91 and 92) located between said plurality of solid electrolyte layers (1-6) and an electrode gettering layer (layer 48) located between said portion of said plurality of solid electrolyte layers existing between said pair of electrodes (3-6) 10and each of said pair of electrodes (22-23 and 42) and said heater part during driving of said gas sensor element (¶[0053] discloses the heater 70 generates heat by power feeding from the outside through a heater electrode provided on the lower surface of the first substrate layer 1).
SAITO discloses all the claimed invention except 15said gettering layer is made of zirconia to which at least one selected from the group consisting of SiO2, A1203, zinc oxide, calcium carbonate, barium carbonate, magnesium carbonate, silicon nitride, aluminum nitride, titania, and spinel is added.  
OMORI invention related to a ceramics paste and a laminated body discloses said gettering layer is made of zirconia to which at least one selected from the group consisting of SiO2, A1203, zinc oxide, calcium carbonate, barium carbonate, magnesium carbonate, silicon nitride, aluminum nitride, titania, and spinel is added (claim 4 discloses the ceramic particles are one or more selected from alumina particles, silica particles, titania particles, zinc oxide particles, and zirconia particles).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAITO with the teachings of OMORI so that SAITO’s gettering layer to include a specific additive as disclosed in OMORI’s invention for the predicable benefit of producing a gettering layer laminated with the specific particles that will result in an appropriate surface to further reduce the occurrence of a failure.      
SAITO modified by OMORI  disclose all the claimed invention except said gettering layer gettering impurities diffused inside the sensor element from a metal component of said electrodes of said gas sensor element.
Forbes related to strained semiconductor structures gettering impurities in a metal component of said electrodes of said gas sensor element (col. 5 lines 1-5 discloses the voids in the gettering region generate defects that getter impurities from the device region. The internal surfaces of the voids have numerous dangling bonds, and thus are highly chemically reactive which serves to getter impurities from the device region).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAITO with the teachings of Forbes so that SAITO’s interlaminar bonding layers will have gettering region as disclosed in Forbes invention for the predicable benefit of removing contaminants and/or defects in the sensor element into its interior layers and away from its electrodes to create a denuded zone cleared from contaminants and/or defects. 
With respect to claim 3, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 1 above. SAITO further discloses 20said gettering layer is made of zirconia. SAITO is silent about SiO2 and A12G3 are added at a weight ratio of 0.5 wt% to 12 wt% in total to the gettering layer. However, it would have been an obvious matter of design choice to SiO2 and A12G3 are added at a weight ratio of 0.5 wt% to 12 wt% in total to the gettering layer, since Applicant has not disclosed that such composition solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the gettering layer which is made of zirconia as disclosed in SAITO and Forbes invention.
With respect to claim 4, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 3 above. SAITO further discloses said gettering layer is made of zirconia. However, SAITO is silent about the gettering layer is made of zirconia into which SiO2 and A1203 are added at 25a weight ratio of 1 wt% to 10 wt% in total.  However, it would have been an obvious matter of design choice to SiO2 and A12G3 are added at a weight ratio of 1 wt% to 10 wt% in total, since Applicant has not disclosed that such composition solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the gettering layer which is made of zirconia as disclosed in SAITO and Forbes invention.
With respect to claim 5, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 1 above. SAITO further discloses said interlayer gettering layer and said electrode gettering layer formed on the same solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous gettering layer (¶as shown in Fig. 1 and disclosed in [0025] a zirconia-containing interlaminar bonding layer formed by firing the bonding paste is located between the six layers).  
With respect to claim 6, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 5 above. SAITO further discloses said gettering layer is located on substantially all of a surface of an adjacent solid electrolyte layer of said plurality of solid electrolyte layers (¶[0025] discloses the sensor element 101 is obtained by cutting a laminated body including ceramic green sheets corresponding to the six layers above, which are bonded and laminated with a zirconia-containing bonding paste).  
With respect to claim 7, SAITO, OMORI and Forbes disclose the 10gas sensor element according to claim 1 above. SAITO further discloses an interlayer gettering layer and an electrode gettering layer formed on the same solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous gettering layer (Fig. 2 illustrates an interlaminar bonding layer and an electrode gettering layer formed on the same solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous interlaminar bonding layer).  
With respect to claim 8, SAITO, OMORI and Forbes disclose the 15gas sensor element according to claim 7 above. SAITO further discloses said gettering layer is located on substantially all of a surface of an adjacent solid electrolyte layer of said plurality of solid electrolyte layers (¶[0025] discloses a zirconia-containing interlaminar bonding layer formed by firing the bonding paste is located between the six layers).  
With respect to claim 9, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 3 above. SAITO further discloses 20an interlayer gettering layer and an electrode gettering layer formed on the same solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous gettering layer (Fig. 1 and 2 illustrate an interlayer gettering layer and an electrode gettering layer formed on the same solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous gettering layer).  
With respect to claim 10, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 9 above. SAITO further discloses said gettering layer is located on substantially all of a surface of an adjacent35 solid electrolyte layer of said plurality of solid electrolyte layers (¶[0057] discloses interlaminar bonding layers 91 and 92, each bonding its vertically adjoining layers, are located between the first solid electrolyte layer 4 and the spacer layer 5 and between the spacer layer 5 and the second solid electrolyte layer 6, respectively).  
With respect to claim 11, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 4 above. SAITO further discloses an interlayer gettering layer and an electrode gettering layer formed on the same 5solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous gettering layer (Fig. 2A illustrates interlayer gettering layer and an electrode gettering layer formed on the same solid electrolyte layer of said plurality of solid electrolyte layers constitute a single continuous gettering layer).  
With respect to claim 12, SAITO, OMORI and Forbes disclose the gas sensor element according to claim 11 above. SAITO further discloses said gettering layer is located on substantially all of a surface of an adjacent 10solid electrolyte layer of said plurality of solid electrolyte layers (¶[0057] discloses as shown in FIGS. 2A, 3A, and 4A, interlaminar bonding layers 91 and 92, each bonding its vertically adjoining layers, are located between the first solid electrolyte layer 4 and the spacer layer 5 and between the spacer layer 5 and the second solid electrolyte layer 6, respectively).
Response to Arguments
Applicant’s arguments with respect to amended claim 1, see pages 6-10, filed 05/24/2022, is fully considered. Upon review of the amended claim, a new grounds of rejection is made, necessitated by the overall broadening of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861             

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861